United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2580
                                   ___________

Kurt Robert Davis,                *
                                  *
          Appellant,              *
                                  * Appeal from the United States
     v.                           * District Court for the Western
                                  * District of Arkansas.
Montgomery County Newspaper,      *
                                  *   [UNPUBLISHED]
          Appellee.               *
                             ___________

                          Submitted: September 24, 2003
                              Filed: September 30, 2003
                                   ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Arkansas inmate Kurt Davis appeals the district court’s1 preservice dismissal
of his 42 U.S.C. § 1983 action. Having carefully reviewed the record, see Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we affirm for the reasons
stated by the district court. See 8th Cir. R. 47A(a). We also deny appellant’s pending
motion.


      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western
District of Arkansas.